DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 August 2022 has been entered. 

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of a method for a client device. 
Independent claim 16, and its dependent claim, are drawn to the general notion of a client device. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a client device detecting an invocation gesture and a gaze, determining that an audio data corresponds to the invocation gesture and the gaze, and transmitting one or more of additional vision data and at least a portion of the audio data to one or more remote automated assistant components, when these structural and functional features are considered with all other structural and functional features in each of the respective claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.   

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
VanBlon; Russell Speight, et al., US 20170169818 A1, describes a computing device having a voice input, and processor executing memory stored operational instructions to receive speech inputs to a machine-learning trained automated assistant (see Fig. 1), but does not describe gaze or gesture recognition; 
Kogoshi, Takahiro, US 20160203454 A1, describes a computing device having an image input, and processor executing memory stored operational instructions to receive image inputs (see Fig.4), but does not describe an automated assistant or gaze, gesture, and voice recognition;
Okubo, Masafumi, et al., US 20160373269 A1, describes a computing device having image and voice inputs, and a processor executing memory stored operational instructions to receive image and voice inputs (see Fig.3), but does not describe an automated assistant or gaze, gesture, and voice recognition; 
Nakagawa, Yusuke, et al., US 20180185753 A1, describes an information processing device having image, voice, and gaze inputs, and a processor executing memory stored operational instructions to receive gaze, image, and voice inputs and to perform a machine learning process (see Fig.3, [0103]), but does not describe an automated assistant; 
Scanlon; Patricia, US 20200286484 A1, describes a computerized system having image, voice, and gaze inputs, and a processor executing memory stored operational instructions to receive gaze, image, and voice inputs (see Fig.1), but does not describe an automated assistant or machine learning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693